By the Court.1
The opinion of the court is, that the evidence does not bring the case within the Rev. Sts. c. 125, § 16; there being no intentional touching of the person amounting to an assault.
But a question arises, what judgment shall be rendered in a case thus brought up by a report of the judge pursuant to Rev. Sts. c. 138, § 12. Being of opinion that no verdict of *271conviction upon this indictment ought to be rendered upon the facts reported, the court are of opinion that by Rev. Sts. c. 138, § 14, the proper judgment is, and they do, therefore, order, that all further proceedings upon this verdict be stayed, and that the defendants be discharged and go without day.

 This, and the following cases for this county, were decided at the October term, 1852, at which the Chief Justice, and Justices Metcalf, Bigelow, and Cushing, were present.